Title: From Alexander Hamilton to James McHenry, 13 April 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York April 13th. 1799

I have been yesterday & this morning honored with your several favours, three of the 11th and two of the 12th instant.
The injunctions respecting the Indian boundary line will be carefully & promptly attended to. Speedy attention will also be paid to the affair of proclaiming Martial law at Detroit. At present I am not aware how the authority for it is found. But this as well as its expediency will be examined.
It did not appear to me that the measure of sending forward immediately money and cloathing to the several states could be attended with the inconvenience you mention—since it is exactly what has been done with regard to New York and what would naturally be done in the case of every distant State, with the difference only of the anticipation of the names of the Pay Masters. I presumed that these articles would always be sent to some Agents of the Department to deliver them over to the Pay Masters and take their receipts, and that the alternative would be to instruct those agents to deliver them to certain Pay Masters by name or to such persons as the respective Colonels of Regiments should designate to them as the Pay Masters.
It is true that none of my former communications indicates the names of the particular officers assigned to the several Subdistricts. This was a detail which I considered as properly to be referred to the Commandants of the Regiments, leaving it with them to instruct their respective Pay Masters and with these to concert with the agents of the War Department the distribution in detail. If matters so minute as these are to make the circuit of a previous communication through the Commanding General to the Secretary of War the obstacles to the execution of the service will be endless. In making this observation I have nothing in view but to present to consideration this important rule, that the efficient execution of any extensive branch of military service can only be attained by confining the principal actors to general arrangements, & by their employing competent organs and leaving to them the more minute details.
I write however this day to the Commanders of the Regiments of Pensylvania & New Jersey to effectuate the desired information.
With very great respect & esteem   I have the honor to be   Sir Yr. Obed serv
The Secy of War
